 1 Law Offices of
   DENA MARIE YOUNG (CSB #215344)
 2 2751 4th Street, PMB #136
   Santa Rosa, CA 95405
 3 Telephone: (707) 528-9479
   Facsimile: (707) 692-5314
 4 Email: dmyounglaw@gmail.com

 5 Attorney for Defendant
   KATRINA MARAS
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  NORTHERN DISTRICT OF CALIFORNIA
 8
                                        SAN FRANCISCO DIVISION
 9

10    UNITED STATES OF AMERICA,                      No. 3:21-cr-00054 VC

11                Plaintiff,                         REPLY TO UNITED STATES’OPPOSITION TO
            v.                                       MOTION TO SUPPRESS STATEMENTS
12
      KATRINA MARAS,
13
                  Defendant.
14

15

16
                                                       I.
17

18          THE GOVERNMENT HAS NOT SHOWN THAT MS. MARAS’ ALLEGED
            WAIVER WAS KNOWING, INTELLIGENT AND VOLUNTARY
19

20          The Miranda warnings were born out of the Supreme Court’s recognition that custodial
21 interrogation is inherently coercive. Miranda v. Arizona, 384 U.S. 436, 439 (1966); United States v.

22 Dickerson, 530 U.S. 428, 435 (2000). For a defendant's inculpatory statements to be admitted into

23 evidence, the defendant’s “waiver of Miranda rights [during custodial interrogation] must be voluntary,

24 knowing and intelligent.” United States v. Binder, 769 F.2d 595, 599 (9th Cir. 1985) (citing Miranda 384

25 U.S. at 479), overruled on other grounds by United States v. Morales, 108 F.3d 1031 (9th Cir. 1997) (en

26 banc); see also United States v. Vallejo, 237 F.3d 1008, 1014 (9th Cir. 2001); Schneckloth v. Bustamonte,

27 412 U.S. 218 (1973). The court must look to the circumstances surrounding the alleged waiver, including

28 the background, age, experience, and conduct of the accused, when determining whether that waiver was

                                                       -1-
     REPLY TO USA OPPOSITION TO MOTION TO SUPPRESS
 1 voluntary. See Edwards v. Arizona, 451 U.S. 477, 482 (1981). The length of the detention, the repeated

 2 and prolonged nature of the questioning, and the use of physical punishment (such as the deprivation of

 3 food or sleep), to determine if law enforcement officers elicited a voluntary confession. See Bustamonte,

 4 412 U.S. at 226. In general, a statement is considered involuntary if it is “extracted by any sort of threats

 5 or violence, [or] obtained by any direct or implied promises, however slight, [or] by the exertion of any

 6 improper influence.” Hutto v. Ross, 429 U.S. 28, 30 (1976) (per curiam) (quoting Bram v. United States,

 7 168 U.S. 532, 542-43 (1897)); see also United States v. Tingle, 658 F.2d 1332, 1335 (9th Cir. 1981)

 8 (agent’s express statement that defendant would not see her child “for a while” and warning that she had

 9 “a lot at stake,” referring specifically to losing her child, were patently coercive and defendant’s resultant

10 confession held involuntary). It is the government’s burden to demonstrate that Ms. Maras knowingly

11 and intelligently waived her rights, otherwise, no evidence obtained as result of the interrogation can be

12 used against her. See Miranda, 384 U.S. at 479.

13          Here, the government has not met that burden. The government’s Opposition to Ms. Maras’

14 Motion to Suppress Statements (Dkt. 29) entirely ignores everything which took place prior to the

15 recorded interview which created the coercive environment in which Ms. Maras was interviewed. First,

16 agents invaded Ms. Maras’ home to serve a search warrant in 2017. Rather than address the impact on

17 Ms. Maras, the government asserts that the search was focused on her partner. Yet, electronic items

18 which were used by her were seized. Somehow, those same items (which were supposedly connected to
19 her partner) were used in questioning Ms. Maras on the day of her arrest.

20          On the morning of her arrest, she was followed from her home by numerous agents. Her young

21 son was in the back seat of her car. She was pregnant with her second child. She was pulled over by

22 CHP almost 20 minutes away. Her phone was taken from her. She was separated from her child who

23 was left in the back seat of the car and driven by one of the agents (a total stranger to the doubtless

24 frightened child) to a nearby IHOP parking lot to be turned over to his father. Exhibits E through H are

25 screen shots from video taken by the child’s father. They show a number of heavily armed agents

26 (including AR-style rifles and tactical gear), which represent only a portion of those involved in Ms.

27 Maras’ arrest. The government apparently places no significance on the use of an overwhelming armed

28 force to arrest a young pregnant woman who was charged only with improper use of a credit card.

                                                         -2-
     REPLY TO USA OPPOSITION TO MOTION TO SUPPRESS
 1          Ms. Maras was driven by more agents to yet another location - the federal courthouse in

 2 Riverside. By the time they arrived, approximately two hours had elapsed since her arrest. At various

 3 times during the lengthy interviews, Ms. Maras expressed concerns about her employer. She expressed

 4 concerns about her son. She clearly wanted to get the interviews over and done with so that she could

 5 (hopefully) get back to her child.

 6          The government asserts that the tone of the interviews was cordial. However, the surrounding

 7 circumstances suggest otherwise. The recordings of both interviews have been previously lodged with

 8 the court under seal (EXHIBITS C and D). From remarks made during the interviews, it appears that

 9 the environment was less than ideal. There were problems with lighting. At one point an alarmed door

10 is opened, and the alarm sounds for several minutes. Ms. Maras is surrounded by agents and a

11 prosecutor, with no one on her side. Throughout the interview, Ms. Maras seems nervous. She speaks

12 very quickly. She expresses confusion about the questions and about whether she should talk to a

13 lawyer. The government denies that there was any implication that she had to answer the questions to

14 avoid custody, but that is belied by the overwhelming show of force in connection with her arrest. When

15 all of the circumstances are considered, Ms. Maras’ statements are not voluntary.

16                                                      II.

17                                               CONCLUSION

18          For the foregoing reasons, Ms. Maras respectfully requests that this Court should grant

19 suppression of her post arrest statements in this case.

20 Dated: June 8, 2021                            Respectfully submitted,

21                                                            /s/
                                                         DENA MARIE YOUNG
22
                                                         Attorney for Defendant
23                                                       KATRINA MARAS

24

25

26

27

28

                                                        -3-
     REPLY TO USA OPPOSITION TO MOTION TO SUPPRESS
